          Case 1:07-cr-00150-SPW Document 38 Filed 04/28/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                    CR07-I50-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


 DEAN RONDEAU,

                        Defendant.

        Upon the Defendant's Motion to Terminate Supervised Release(Doc. 36),

pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.

Mr. Rondeau's supervised release is terminated as ofthe date ofthis Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making ofthis Order.

        DATED this _^^ay of April, 2021.

                                              SUSANP. WATTERS
                                              United States District Judge"
